WELLFORD, Circuit Judge,
concurring.
I concur in my colleague’s opinion and in that of the district court. I would add that American Transmission, Inc. v. Channel 7 of Detroit, Inc., 239 Mich.App. 695, 609 N.W.2d 607 (2000), gives recent and additional support to our decision. Channel 7 sets out that one of the elements of defamation in Michigan is “an unprivileged publication to a third party.” Id. at 702, 609 N.W.2d 607. Plaintiff has not demonstrated any unprivileged communication to a third party in this case. It points out further that a plaintiff, in order to establish the limited “cause of action for defamation by implication ... can succeed only if the plaintiff proves that the defamatory implications are materially false.” Id. (citing Hawkins v. Mercy Health Services, 230 Mich.App. 315, 583 N.W.2d 725 (1998)). Plaintiff has not demonstrated this crucial element by claiming falsity by omission in this case.
In order to make her case for some action short of discharge with the bank supervisory structure, plaintiff had an opportunity, albeit a short one, to submit a grievance “to resolve major issues between employees and their supervision.” She failed to take such action even if this opportunity may have involved only a long shot at relief.
Although there is unquestioned hardship to plaintiff in termination after many years of service, she acted without authority. Her attorney, in argument before the district court, conceded that the plaintiff knew that “her limits were five [thousand] and [Grant’s] limits were ten [thousand].” J/A 535. Further, at the time of her final conference, the plaintiff apparently said nothing about alleged “authority from Mr. Grant” to approve the large check with insufficient funds in the account. J/A 545.
A sad case, but the decision of the district court must be affirmed.